This is an appeal from a judgment of the County Court of Brown County, dismissing this cause from its docket for the want of jurisdiction. The case originated in the Justice Court, and involved an amount of $19.75. The Justice Court rendered judgment against the appellant for that sum and the additional sum of $10 as attorney fees. From this judgment the appellant appealed to the County Court, and the cause was there dismissed. This cause was tried and the appeal perfected to the Court of Appeals before the law creating this court went into effect. We are asked to dismiss this appeal for the want of jurisdiction.
In the case of Gulf, Colorado  Santa Fe Railway Company v. Rowley, where this precise question arose, it was decided by the Court of Civil Appeals for the Second Supreme Judicial District that the Court of Appeals did not have jurisdiction of such cases.
We do not doubt the correctness of that decision and will follow it. It is therefore ordered that this appeal be dismissed.
It may be that we have disposed of cases that are in the same condition as this. If so, the question here decided was not called to our attention; and if presented to us, we will correct whatever error may have been committed in assuming jurisdiction of such cases. We have heretofore followed the case of Williams v. Sims, decided by the Court of Appeals, and reported in 4 Willson's Civil Cases, section 151, which held that the Court of Appeals had jurisdiction in such cases; but an examination into the questions has convinced us of the error in this decision.
Appeal dismissed. *Page 460